Citation Nr: 1701657	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-00 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for prostate cancer residuals with erectile dysfunction. 

2.  Entitlement to an initial compensable disability rating for radiation proctitis associated with prostate cancer residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1962 to November 1965.  

These claims come to the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This claim was previously before the Board in April 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical examination and opinion.  The requested development has been completed; however, the Board finds it necessary to remand these claims once again.  Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Veteran testified at a hearing before the Board in June 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

These claims were previously before the Board in 2014.  At that time the Board remanded the claims for additional development to include a new examination to determine the current severity of the Veteran's disabilities.  While the requested examination was completed in June 2014, the Board finds it necessary to remand the claim for another VA examination. 

In October 2014, the Veteran submitted a letter in support of his claim, wherein he directly contradicted the results of his medical examination.  For instance, the Veteran stated that he told his examiner that he was wearing absorbent material, experienced daytime voiding, and was not able to maintain an erection, even with medication.  In the examiner's report, the exact opposite was written.  The Veteran also stated in this letter that he has blood in his stool and this was not reported on the results of the examination.  

As such, based on the Veteran's statements, the Board is affording the Veteran another VA examination in order to determine the current severity of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate VA physician that is different than the one who conducted the June 2014 examination, in order to determine the current severity of his service-connected residuals of prostate cancer, erectile dysfunction, and radiation proctitis.  The claims file must be made available to and reviewed by the examiner along with any pertinent records located in electronic format. 

The examiner is asked to provide all information required for rating purposes, including a description of the functional effects of the disability on the Veteran's daily activities and on his ability to obtain or retain substantially gainful employment.  

Further, the examiner is asked to discuss with the Veteran the complete extent of these residuals of prostate cancer including voiding dysfunction, bloody stools, and loss of erectile power and report the results of that discussion.  A complete rationale for all opinions is required.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




